          Case 1:19-cr-00345-CKK Document 19 Filed 01/15/20 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                             :      Crim. No. 19-CR-345 (CKK)
                                                      :
               v.                                     :
                                                      :
MOISES DELCID,                                        :
                                                      :
                       Defendant.                     :


             GOVERNMENT’S MEMORANDUM IN AID OF SENTENCING

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits its Memorandum in Aid of Sentencing. For the

reasons herein, the United States requests that the Court sentence the defendant to a period of 27

months of incarceration, to be followed by three years of supervised release. The government is

not requesting any fines or restitution in this case, other than required court costs. In support of

this sentence, the government states the following.

                     FACTUAL AND PROCEDURAL BACKGROUND

       On October 9, 2019, a federal grand jury for the United States District Court for the District

of Columbia returned an indictment charging Defendant Delcid with one count of Unlawful

Possession of a Firearm and Ammunition by a Person Convicted of a Crime Punishable by

Imprisonment for a Term Exceeding One Year, in violation of 18 U.S.C. § 922(g)(1). The charge

stemmed from the defendant’s possession of a firearm and ammunition on or about October 6,

2019. The underlying facts supporting the guilty plea are as follows.

       Officers with the Metropolitan Police Department (“MPD”) Narcotics and Special

Investigations Division (“NSID”) Gun Recovery Unit (“GRU”) were on patrol looking specifically

for the defendant, who had an outstanding arrest warrant from Prince George’s County for First


                                                 1
          Case 1:19-cr-00345-CKK Document 19 Filed 01/15/20 Page 2 of 7



Degree Assault (Gun). Based on the defendant’s last-known cell phone location, the officers

responded to the 1100 block of 19th Street, Northwest, Washington, DC. They located the

defendant there. Upon seeing the officers, the defendant got on a bicycle and quickly peddled

away with a backpack. The officers chased the defendant, despite being told by the defendant not

to chase him. The officers persisted, on foot and in a vehicle, and were able to detain the defendant.

During the pursuit, the defendant dropped his backpack on the ground. The backpack was searched

and found to contain a Mossberg 715P .22 caliber semi-automatic pistol, which was loaded with

one round in the chamber and eight rounds in the magazine. The magazine had the capacity to

hold up to 25 rounds. Also inside the backpack were approximately 235 rounds of .22 long rifle

ammunition. Neither the firearm nor the ammunition recovered from the defendant’s backpack

was manufactured within the District of Columbia.

       At the time of this incident, the defendant had been convicted of a prior felony conviction

for which the potential penalty exceeded one year.

                          DISCUSSION AND RECOMMENDATION

I.     Generally Applicable Legal Principles

       When determining the appropriate sentence, the district court should consider all of the

applicable factors set forth in 18 U.S.C. § 3553(a). See United States v. Gall, 128 S. Ct. 586, 596

(2007). The listed factors in 18 U.S.C. § 3553(a) include the following:

               (1) the nature and circumstances of the offense and the history and
               characteristics of the defendant;

               (2) the need for the sentence imposed –
                       (A) to reflect the seriousness of the offense, to
                       promote respect for the law, and to provide just
                       punishment for the offense;
                       (B) to afford adequate deterrence to criminal
                       conduct;
                       (C) to protect the public from further crimes of the


                                                  2
            Case 1:19-cr-00345-CKK Document 19 Filed 01/15/20 Page 3 of 7



                        defendant; and
                        (D) to provide the defendant with needed educational
                        or vocational training, medical care, or other
                        correctional treatment in the most effective manner;

                (3) the kinds of sentences available;

                (4) the kinds of sentence and the sentencing range established for –
                        (A) the applicable category of offense committed by
                        the applicable category of defendant as set forth in
                        the guidelines –
                                (i) issued by the Sentencing Commission ...;
                                and
                                (ii) that, . . . are in effect on the date
                                the defendant is sentenced; ...

                (5) any pertinent policy statement –
                        (A) issued by the Sentencing Commission ... and
                        (B) that, . . . is in effect on the date the defendant is
                        sentenced.

                (6) the need to avoid unwarranted sentence disparities among
                defendants with similar records who have been found guilty of
                similar conduct; and

                (7) the need to provide restitution to any victims of the offense.

II.    Defendant’s Sentencing Guidelines Calculation

       A.       Total Offense Level

       The base offense level for the defendant’s violation of 18 U.S.C. § 922(g)(1), involving a

semiautomatic firearm capable of accepting a large capacity magazine, is governed by U.S.S.G. §

2K2.1(a)(4)(B). The base offense level is 20. After subtracting points for Defendant Delcid’s

acceptance of responsibility, the final score – as calculated by the parties – is 17.

       B.       Criminal History Category

       In the plea agreement, the parties had anticipated that Defendant Delcid had 6 criminal

history points; however, the PSR has added an additional point for the defendant’s conviction of




                                                   3
            Case 1:19-cr-00345-CKK Document 19 Filed 01/15/20 Page 4 of 7



Driving Under the Influence and Attempted Operating After Suspension in 2018 CTF 17407.1

Therefore, the resulting total is 7 criminal history points, shifting Defendant Delcid from

Category III to Category IV. Below is a summary chart of the defendant’s previous convictions,

and points attributable to them, that provide the basis for his criminal history score.

    Docket No.      Charge                  Jurisdiction        Sentence             U.S.S.G.
    2018 CTF        DUI / Attempted         Washington, DC      DUI: 90 days (78     2
    17407           Operating After                             days suspended);
                    Suspension                                  Attempted
                                                                Operating After
                                                                Suspension: 30
                                                                days
                                                                (suspended); 12
                                                                months
                                                                probation; bed to
                                                                bed evaluation
                                                                ordered; after
                                                                probation
                                                                revoked, 75 days
                                                                imposed on DUI
                                                                and 30 days
                                                                imposed on OAS
    CR15001814- Grand Larceny               Arlington, VA       3 years              1
    01                                                          (suspended); 3
                                                                years probation;
                                                                2 additional
                                                                years probation
                                                                after violation
    2017 DVM        Attempted Threats       Washington, DC      20 days jail after   1
    1000                                                        probation
                                                                revoked
    2015 CMD         Attempted Receiving Washington, DC         30 days              1
    1068             Stolen Property,                           (suspended) on
                     Attempted Possession                       each count; 9
                     of a Prohibited                            months probation
                     Weapon (machete)
    Instant offense committed while under any criminal justice sentence              2
    Total                                                                            7

1
  In reviewing the draft presentence report, the government understood this conviction to warrant
a score of only one criminal history point. After the PSR writer pointed out the defendant’s
revocation of probation and corresponding resentencing in that case, the government agrees that
this conviction is appropriately scored as two points under U.S.S.G. § 4A1.1.

                                                  4
          Case 1:19-cr-00345-CKK Document 19 Filed 01/15/20 Page 5 of 7



       C.      Sentencing Guideline Range

       In Criminal History Category IV, with the parties’ agreed-upon offense level of 17,

Defendant Delcid is in a range of 37-46 months. The requested sentence of 27 months is below

this range, consistent with the term of the plea agreement that the government would allocute for

a sentence at 25 percent below the bottom of the guidelines range.2

III.   Sentencing Recommendation

       As stated above, the government requests a sentence of 27 months of incarceration, to be

followed by three years of supervised release.

       A.      The Nature of the Offense

       On October 6, 2019, law enforcement put themselves in a dangerous situation, pursuing a

wanted subject for an offense alleged to have occurred with a gun. In fact, it was the belief of the

MPD command staff that the defendant was dangerous enough to justify making his capture the

focus of the majority of GRU patrol officers on multiple days, beginning on October 4, 2019.

Upon finding the defendant sitting outside on a concrete wall two days later, the defendant

attempted to flee the officers. Although the defendant fled on a bicycle, the police had to respond

both on foot and in a vehicle. When an officer was close behind him, the defendant turned to the

officer and said, “Don’t chase, I’ll shoot you.” Fortunately, the defendant did not take action on

this threat. Ultimately, a police vehicle and the defendant’s bicycle collided. The defendant then

attempted to flee on foot but stopped on his own, removing the backpack from his person and

dropping it on the sidewalk. At that point, officers were able to handcuff the defendant.

       The firearm located in the backpack was a Mossberg International Inc. 715P. In addition


2
  The government’s allocution for 27 months of incarceration is slightly lower than the 25 percent
reduction from the bottom of the guidelines range. Reducing 37 months by 25 percent would yield
a sentence of 27.75 months. In the interest of simplicity, the government is rounding down for its
allocution.

                                                 5
            Case 1:19-cr-00345-CKK Document 19 Filed 01/15/20 Page 6 of 7



to the gun being loaded with a total of nine rounds, the defendant had a high number

(approximately 235) of additional rounds of .22 long rifle ammunition. The number of additional

rounds far exceeds the number needed to fill even the large-capacity magazine. The defendant’s

possession of a loaded firearm, with a large-capacity magazine, and extra ammunition allowing

him to fire hundreds of rounds, presented a significant risk to members of the community and to

law enforcement. The defendant also suggested that he is not afraid of brandishing such weapons,

stating to the officers words to the effect of, “I’m DC[’s] most wanted because I carried a

submachine gun into a gas station.”

       B.       The History and Characteristics of the Defendant

       The instant case is the defendant’s first gun conviction. His criminal history is varied,

including theft, threats, possession of a machete, destruction of property, and traffic offenses. The

defendant’s consistency in picking up new cases since 2013 is of concern to the government. To

Defendant Delcid’s credit, however, he has sought to accept responsibility at an early juncture in

this case. The government concurs with the recommendations in the PSR regarding the educational

program that the defendant should avail himself of while incarcerated. See PSR ¶¶ 95-96.

       C.       The Need for the Sentence Imposed

       Given the defendant’s early acceptance of responsibility in this case, the government

believes that a sentence of 27 months of incarceration, to be followed by three years of supervised

release, is the appropriate sentence in this case.

                                               Respectfully submitted,

                                               JESSIE K. LIU
                                               UNITED STATES ATTORNEY

                                       By:       /s/ Christine Macey________________________
                                               Christine Macey
                                               Assistant United States Attorney


                                                     6
Case 1:19-cr-00345-CKK Document 19 Filed 01/15/20 Page 7 of 7



                           DC Bar. No. 1010730
                           Violent Crimes & Narcotics Trafficking Section
                           555 4th Street, NW, Room 4816
                           Washington, DC 20530
                           (202) 252-7058
                           Christine.Macey@usdoj.gov




                              7
